 

INTER-CREDITOR AND STANDSTILL AGREEMENT

 

THIS INTER-CREDITOR AND STANDSTILL AGREEMENT (“Agreement”) is made and effective
as of May 13, 2013 (“Effective Date”) by and among (i) Gordon Snyder, as
administrative agent (“Administrative Agent”) for the owners of certain secured
promissory notes, convertible notes and redeemable options to certain debt
holders (individually and together, the “Secured Creditors”); (ii) Black Diamond
Holdings LLC (“BDH”) (iii) additional purchasers as provided by the Elkhorn
Streaming Contract (“Additional Purchaser” together with BDH, collectively
referred to herein as the "Purchasers") of approximately $25,000,000 of mineral
product receivables pursuant to the Amended and Restated Mineral Product
Receivables Purchase Agreement dated October 18, 2012 (the "Elkhorn Streaming
Contract") which rights and obligations are secured by a specified quantity of
gold to be developed from specified mineral deposits owned by Elkhorn
Goldfields, Inc. (the “Company”), a wholly owned subsidiary of Eastern
Resources, Inc. (the “Parent Company”); (iv) the Company; (v) Elkhorn
Goldfields, LLC (“EGLLC”); (vi) Montana Tunnels Mining, Inc. (“MTMI”) and (vii)
the Parent Company.

 

RECITALS

 

WHEREAS, the Secured Creditors own certain promissory notes issued on various
dates and in various amounts (the “Notes”) and redeemable options (“Options”,
together with Notes, collectively referred to herein as “Secured Instruments”)
secured in part by two (2) instruments: (i) Mortgage, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing executed and delivered by
Elkhorn Goldfields, Inc., in favor of Administrative Agent for the benefit of
the Secured Creditors, recorded on May 29, 2009 in the official records of
Jefferson County, Montana as documents numbered 233612 (mortgage) and 233614
(First Priority UCC filing) (the “Elkhorn Mine Mortgage,”) and (ii) Mortgage,
Security Agreement, Assignment of Leases and Rents, and Fixture Filing in favor
of Administrative Agent executed and delivered by MTMI, as mortgagor for the
benefit of the Secured Creditors, recorded on May 29, 2009 in the official
records of Jefferson County, Montana as documents numbered 236384 (mortgage) and
236385 (UCC filing) (the “Montana Tunnels Mortgages,” together with the Elkhorn
Mine Mortgages, the “Mortgages”). The Mortgages and their associated fixture
filings constitute first liens on the mining properties located in Jefferson
County, Montana, commonly known as “The Elkhorn Mine” and “The Montana Tunnels
Mine” (together, the “Property”).

 

WHEREAS, the Secured Creditors hold (i) Notes in the aggregate principal amount
of approximately U.S. $21,579,848 which are secured by all of the assets of the
Parent Company; and (ii) Options in the aggregate principal amount of U.S.
$5,950,000 which are secured by the assets of the Parent Company (separately and
together, the "Existing Indebtedness").

 

WHEREAS, the Secured Creditors represent the sole secured creditors of the
Parent Company and the Company, except for BDH under the Original Elkhorn
Streaming Contract (defined below).

 

WHEREAS, the Company entered into that certain Mineral Product Receivables
Purchase Agreement, dated April 15, 2011 (“Original Elkhorn Streaming
Contract”), with EGLLC and BDH for aggregate capital contributions totaling U.S.
$10,000,000.

 

 

 

 

WHEREAS, the Company seeks to raise an additional amount of capital though the
Elkhorn Streaming Contract, expected to be no less than U.S. $10,000,000.00 and
as much as U.S. $15,391,200.00 (such final amount of up to U.S. $25,391,200.00
being the “Contributed Capital”), for the further development of the Golden
Dream Mine and, as required to execute the Elkhorn Streaming Contract, also
including the refurbishment and maintenance of the Diamond Hill Mill, and other
related expenditures expressly stipulated in the Use of Proceeds, included in
Exhibit B, and pursuant to the Elkhorn Streaming Agreement, such obligations to
be secured by up to 80,000 ounces of Payable Au on terms and conditions as
described in the Elkhorn Streaming Contract, attached as Exhibit A;

 

WHEREAS, it is potentially in the best interests of the Company and the Secured
Creditors to raise the Contributed Capital pursuant to the Elkhorn Streaming
Contract, the Secured Creditors and the Purchasers desire, upon mutually
agreeable terms and conditions, to enter into an Agreement to achieve an
understanding and arrangement whereby the Purchasers are assured that the
Property will not be foreclosed upon in a manner that would impede or impair the
Company’s ability to undertake its obligations under the Elkhorn Streaming
Contract;

 

WHEREAS, the Purchasers and the Secured Creditors desire to memorialize certain
agreements with each other concerning their respective rights, duties and
obligations to one another, subject to the rights, duties, obligations and
interests granted under their respective creditor agreements, including any
associated security agreement, and/or any mineral resource purchase agreement,
between and among the the Purchasers and the Secured Creditors and the Parent
and/or the Company (together, the “Agreements”).

 

NOW, THEREFORE, in consideration of the mutual covenants herein, their
respective performances, rights, duties, obligations and interests pertaining to
the Agreements, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree:

 

1.Standstill

 

1.1Secured Creditor hereby confirms and acknowledges that, to the best of
Secured Creditors’ knowledge, as of the date of this Agreement there exist no
current or past default or defaults by EGLLC, the Company, MTMI, the Parent
Company or MFPI Partners, LLC (“MFPI”) under the Credit Documents and Loans (as
such terms are defined in that certain Loan Reinstatement Agreement dated March
28, 2012, as amended, by and between the Secured Creditors, EGLLC, and MFPI
referred to herein as the “Loan Reinstatement Agreement”) or the Loan
Reinstatement Agreement on or prior to the Effective Date.

 

2

 

 

1.2.Upon any Event of Default occurring on or prior to September 30, 2013 (as
“Event of Default” is defined under any security agreement or the Loan
Reinstatement Agreement or Elkhorn Streaming Contract), the Secured Creditors
agree to standstill and not exercise any foreclosure rights against EGLLC, the
Company, MTMI, the Parent Company, MFPI Partners, LLC or the Property which
would materially adversely affect: (i) the Company ordinary-course business
operations (ii) reasonably functional milling capacity or ordinary-course
operations of MTMI, or (iii) the Company’s ability by the employment of
reasonable efforts and diligence to produce payable ounces of gold under the
Elkhorn Streaming Contract until such time as all of the obligations of the
Company under the Elkhorn Streaming Contract have been fully satisfied
(collectively referred to as “Company Obligations”) (the “Standstill Period”)
regardless of whether acts or omissions or conditions which would constitute an
Event of Default by EGLLC, the Company, MTMI, the Parent Company, MFPI Partners,
LLC or any party with respect to the Property shall actually have occurred
during the Standstill Period. Notwithstanding the foregoing provisions, upon the
occurrence of an Event of Default at any time following the execution and
delivery of this Agreement by EGLLC, the Secured Creditors do not waive and
hereby reserve, as against EGLLC, the Company, MTMI, the Parent Company, MFPI
Partners, LLC or any party with respect to the Property, the full rights to
declare and withdraw declarations of default, to collect (without resort to
legal process) and receive sums due Secured Creditors under any of the
provisions of the Loan Reinstatement Agreement or any of the documents
incorporated therein by reference, and to foreclosure on the assets of EGLLC, to
the fullest extent not inconsistent with the foregoing provisions. Pursuant to
this Section 1.2 and during the Standstill Period, the Secured Creditor agrees
not to commence any action or proceeding concerning the Existing Indebtedness or
its security interest in the Property, without providing at least thirty (30)
business days’ written notice to the EGLLC, the Company, the Parent Company and
the Purchasers and providing the opportunity to cure within thirty (30) business
days from receipt of such notice.

 

1.3After the Standstill Period, Administrative Agent further agrees that no
action shall be taken which would have the effect of materially impeding or
impairing the satisfaction of the terms and conditions of the Elkhorn Streaming
Contract or the Company Obligations (the “Post-Standstill Period”). Upon an
Event of Default, Administrative Agent further agrees that no collection or
enforcement action involving legal process shall be taken related to the
Property, on behalf of the Secured Creditors, until such reasonable time as the
Purchasers have exclusively determined that they are not able or not willing to
raise sufficient capital through a future gold streaming agreement (“FGSA”) to
cure any Event of Default and has provided written notice to the Secured
Creditors of such determination. Any FGSA will (i) be subordinated to the
Elkhorn Streaming Agreement; (ii) will have net proceeds after issuance expenses
of not less than U.S$1,000,000.00 and not more than U.S. $5,000,000.00; and
(iii) will have a use of proceeds strictly limited to (a) enabling the cure of a
violation of an Event of Default and (b) bringing the Golden Dream Mine to
operational readiness. Notwithstanding the above, the Parent Company may cure
Event of Default by making a further equity investment in the Company provided
that such cure is effectuated within the timing parameters set forth in Section
1 of this Agreement to cure such Event of Default. Pursuant to this Section 1.3,
the Administrative Agent agrees not to commence any action or proceeding
involving legal process on behalf of the Secured Creditors, concerning the
Existing Indebtedness or its security interest in the Property without providing
at least thirty (30) business days’ written notice to the EGLLC, the Company,
the Parent Company and the Purchasers and providing the opportunity to cure
within thirty (30) business days from receipt of such notice.

 

2.Indemnification by Secured Creditors. The Secured Creditors shall indemnify,
defend, and hold harmless the Purchasers against and in respect of any and all
claims, demands, losses, costs, expenses, obligations, liabilities damages,
recoveries, and deficiencies, including interest, penalties, and reasonable
professional and attorneys' fees, including those arising from settlement
negotiations, that the Purchasers shall incur or suffer, which arise, result
from, or relate to a breach of, or failure by Secured Creditors to perform under
this Agreement.

 

3.Indemnification by Purchasers. The Purchasers shall indemnify, defend, and
hold harmless Secured Creditors against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries,
and deficiencies, including interest, penalties, and reasonable professional and
attorneys' fees, including those arising from settlement negotiations, that
Secured Creditors shall incur or suffer, which arise, result from, or relate to
a breach of, or failure by Purchasers to perform under this Agreement.

 

3

 

 

4.Acknowledgements

 

4.1The Secured Creditors agrees and consents to the Company raising up to an
aggregate total of U.S. $25,391,200.00 (including all sums raised under the
Original Streaming Contract) pursuant to the Elkhorn Streaming Contract.

 

4.2The Parent Company and the Company agree, warrant and represent that the
Secured Creditors represent the sole secured creditors of the Parent Company and
the Company, except for BDH under the Original Elkhorn Streaming Contract.

 

4.3The Parent Company and the Company acknowledge the existence of this
Agreement and covenant that they will not take any action which has the effect
of frustrating the intention of this Agreement.

 

5.New Investment

 

5.1In the Event of Default, as set forth in the immediate preceding section, the
Secured Creditors shall have the right but not the obligation to contribute and
participate to an amount equal to 50% of any FGSA on the same terms and
conditions as other participants in the FGSA.

 

6.Foreclosure

 

6.1In the event that there is an Event of Default after the Standstill Period,
and such violation has not been cured under the terms and conditions of the
applicable agreement (including the cure period set forth in Section 1.2 and
Section 1.3 of this Agreement), Administrative Agent shall have the right to
foreclose on the Company's assets including the Golden Dream Mine so long as the
Company is not performing all of its Company Obligations. Pursuant to this
Section 6, the Administrative Agent agrees not to commence any action or
proceeding involving legal process on behalf of the Secured Creditors,
concerning the Existing Indebtedness or its security interest in the Property
without providing at least thirty (30) business days’ written notice to the
EGLLC, the Company, the Parent Company and the Purchasers and providing the
opportunity to cure with an additional thirty (30) business days from receipt of
such notice. Upon the Administrative Agent exercising its rights to foreclose on
the Company’s assets, including the Golden Dream Mine, the Elkhorn Streaming
Contract shall be binding upon and inure to the benefit of the Purchasers and
their respective heirs, personal representatives, transferees, successors and
permitted assigns.

 

7.Miscellaneous.

 

7.1Assignment. The rights and obligations of the Secured Creditors and/or the
Purchasers under this Agreement may be assigned to or assumed by a transferee of
the respective obligations, as applicable.

 

7.2Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of the parties to it and their respective heirs, legal representatives,
and successors.

 

4

 

 

7.3Parties in Interest. Except as expressly provided in this Agreement, nothing
in this Agreement, whether express or implied, is intended to confer any rights
or remedies under or by reason of this Agreement on any persons other than the
parties to it and their respective successors and assigns, nor is anything in
this Agreement intended to relieve or discharge the obligation or liability of
any third persons to any party to this Agreement, nor shall any provision give
any third persons any right to subrogation or action against any party to this
Agreement.

 

7.4Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations and understandings of the
parties.

 

7.5Amendment. No supplement, modification, or amendment of this Agreement shall
be binding unless executed in writing by all the parties.

 

7.6Waiver. No waiver of any of the provisions of this Agreement shall be deemed,
or shall constitute, a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.

 

7.7Notices. Notices given under this Agreement shall be delivered in writing to:
Secured Creditors: Barrie Cowan, 595 Laidley Street, San Francisco, California 
94131 and New Purchasers: Eric Altman, 1610 Wynkoop Street, STE 400, Denver, CO
80202.

 

7.8Governing Law and Venue. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Colorado, and any action or
proceeding, including arbitration, brought by any party in which this Agreement
is a subject, shall be brought in Denver County, Colorado.

 

7.9Effect of Headings. The headings of the Sections of this Agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.

 

7.10Invalidity. Any provision of this Agreement which is invalid, void, or
illegal, shall not affect impair, or invalidate any other provision of this
Agreement, and such other provisions of this Agreement shall remain in full
force and effect.

 

7.11Counterparts. This Agreement may be executed in multiple counterparts, each
of which may be executed by less than all of the parties and shall be deemed to
be an original instrument which shall be enforceable against the parties
actually executing such counterparts and all of which together shall constitute
one and the same instrument. In lieu of the original documents, a facsimile
transmission or copy of the original documents shall be as effective and
enforceable as the original.

 

7.12Number and Gender. When required by the context of this Agreement, each
number (singular and plural) shall include all numbers, and each gender shall
include all genders.

 

7.13Further Assurances. Each party to this Agreement agrees to execute further
instruments as may be necessary or desirable to carry out this Agreement,
provided the party requesting such further action shall bear all related costs
and expenses.

 

5

 

 

7.14Professional Fees and Costs. If any legal or equitable action, arbitration,
or other proceeding, whether on the merits or on motion, are brought or
undertaken, or an attorney retained, to enforce this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, then the successful or prevailing party or
parties in such undertaking (or the party that would prevail if an action were
brought) shall be entitled to recover reasonable attorney's fees and other
professional fees and other costs incurred in such action, proceeding, or
discussions, in addition to any other relief to which such party may be
entitled. The parties intend this provision to be given the most liberal
construction possible and to apply to any circumstances in which such party
reasonably incurs expenses.

 

6

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the day and year first written above.

 

ADMINISTRATIVE AGENT

 

  /s/Gordon Snyder   By:       Gordon Snyder on behalf of the Secured Creditors
 

 

BLACK DIAMOND HOLDINGS LLC

 

BLACK DIAMOND FINANCIAL GROUP, LLC, its manager

 

/s/ Patrick W. M. Imeson   By: Patrick W. M. Imeson   Title: Manager  

 

MFPI PARTNERS, LLC,



By: /s/ Patrick W. M. Imeson   Patrick Imeson, Manager  

 

ELKHORN GOLDFIELDS, LLC

 

By: /s/Robert Trenaman  

 

ELKHORN GOLDFIELDS, INC.

 

By: /s/Robert Trenaman  

 

 

MONTANA TUNNELS MINING, INC.

 

By: /s/Robert Trenaman  

 

7

 

 

EASTERN RESOURCES, INC.

 

By: /s/ Patrick W. M. Imeson  

 



8

